UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-4142



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus

FELIPE   VALERIO   PLASENCIA,   a/k/a   Philip
Walerio, a/k/a Philip Santiogo, a/k/a Jose
Rodriguez, a/k/a Felipe Valerio, a/k/a Phillip
Valerio,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-03-400)


Submitted:    August 25, 2004            Decided:   September 28, 2004


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James W. Hundley, BRIGLIA & HUNDLEY, P.C., Fairfax, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Assistant United States Attorney, Kelli H. Ferry, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Felipe Valerio Plasencia pled guilty to possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000),   possession   of   a   firearm   in   furtherance   of   a   drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000), and

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2000).    The district court classified Plasencia as a

career offender, see U.S. Sentencing Guidelines Manual § 4B1.1

(2003), and sentenced him to a 180-month term of imprisonment for

the drug offense and sixty months each on the firearms offenses,

all to be served consecutively, for a total sentence of 300 months

of imprisonment.    Plasencia appeals his sentence.     We affirm.

            Plasencia challenges the district court’s decision to

classify him as a career offender, asserting that his convictions

for third-degree criminal possession of a controlled substance in

New York state court are not controlled substance offenses, as

defined by USSG § 4B1.2(b).       Whether an offense is a controlled

substance offense is a legal question that we review de novo.          See

United States v. Smith, 359 F.3d 662, 663-64 (4th Cir. 2004).           We

have thoroughly reviewed the submissions of the parties in this

matter and the district court’s sentencing decision and conclude

that the court did not commit reversible error in determining that

Plasencia was a career offender.      We therefore affirm Plasencia’s

sentence.     We dispense with oral argument because the facts and


                                  - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         AFFIRMED




                              - 3 -